DETAILED ACTION
Claim Objections
Claim 4 is objected to because of the following informalities:
In claim 4, “humed silica” is not an art-recognized term. The examiner shall interpret it as “fumed silica.” Please correct.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Maeda et al. (“Maeda”, US 2011/0319525 A1).
Regarding claims 1-4, Maeda discloses a carbon fiber reinforced composite material comprising an epoxy resin, a curing agent, carbon fiber, and a phosphoric acid ester (i.e. phosphate ester), inter alia (abstract). It is known that epoxy resins are curable and have adhesive properties.
As to claim 2, Maeda does not expressly teach carbon fiber length. However, various sizes of carbon fiber are well known in the art. Maeda teaches for the present invention, any type of carbon fiber may be adopted depending on its purpose ([0089]). Determining the optimal fiber length would be obvious to one of ordinary skill in the art and would be a matter of design choice or could be optimized through routine experimentation.
As to claim 3, Maeda does not teach the amount of phosphate/phosphite ester is 2 to 40 wt.%. However, Maeda teaches the total quantity of the phosphate[C] and the phosphazene compound [D] used in combination in the epoxy resin composition preferably accounts for 5 to 60 parts by mass, per 100 parts by mass of the epoxy resin ([0070]). This range overlaps the claimed range, and renders the claim prima facie obvious.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda as applied above, and further in view of Hasegawa et al. (“Hasegawa”, US 20090192265 A1).
As to claim 4, Maeda is silent as to fumed silica. However, Hasegawa also discloses a curable composition comprising epoxy (abstract) and teaches using fumed silica as a silica filler with high reinforcing property ([0314]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate fumed silica into an epoxy composition to provide high reinforcing property, as taught by Hasegawa.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/               Primary Examiner, Art Unit 1746